Exhibit 4.2 STRATSSM CERTIFICATES SERIES SUPPLEMENT 20[]-[] between SYNTHETIC FIXED-INCOME SECURITIES, INC., as Trustor and U.S. BANK TRUST NATIONAL ASSOCIATION, as Trustee and Securities Intermediary STRATSSM TRUST FOR [], SERIES 20[]-[] Dated as of [] [], 20[] TABLE OF CONTENTS Page Section 1. Certain Defined Terms. 1 Section 2. Creation and Declaration of Trust: Sale of Underlying Securities; Acceptance by Trustee. 6 Section 3. Designation. 7 Section 4. Date of the Certificates. 7 Section 5. Certificate Stated Amount and Denominations. 7 Section 6. Currency of the Certificates. 7 Section 7. Form of Securities. 7 Section 8. [Call Warrants] 7 Section 9. Actions following an Underlying [Issuer] [Guarantor] Trust Reporting Event. 10 Section 10. Distributions. 11 Section 11. Termination of Trust. 14 Section 12. Limitation of Powers and Duties. 15 Section 13. Compensation of Trustee. 16 Section 14. Modification or Amendment. 16 Section 15. Accounting. 17 Section 16. No Investment of Amounts Received on Underlying Securities. 17 Section 17. No Event of Default. 17 Section 18. Notices. 17 Section 20. Advances. 18 Section 21.
